DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5-12, 15-18 are pending.
Claims 2-4 and 13-14 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 18, claim 18 recites that the elongate body has no separation between elements of the elongate body.  However, claim 1, upon which claim 18 depends, recites, “the elongate body having first and second opposite sides which are spaced apart and are…”  These two limitations are incompatible with each other.  It is unclear how there can be no separation between any elements, yet two elements of the same feature are “spaced apart.”  Stated differently, the first and second sides of the elongate body constitute “elements” of the elongate body.  It is not possible for all elements (including the first and second opposite sides) to simultaneously be “spaced apart” and have “no separation” as required by claim 1 and claim 18.  They are either spaced apart, or have no separation.  It cannot be both.  For the purposes of this examination, this language will be interpreted as merely requiring an integral structure.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-12, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rochman (US 2002/0046532) in view of Boldt et al (“Boldt”) (US 2008/0172956).
Re claim 1, Rochman discloses a door frame (Fig. 3) component for fitting on a wall structure (38), the door frame component (Fig. 3) comprising: 
an elongate body (34) extending upward (Fig. 3), the elongate body (34) having first (left side of 34) and second (right side of 34) opposite sides and which are inseparable from each other (left side of 34 cannot be removed from the right side of 34) to define the elongate body (34) which are spaced apart (Fig. 3) and are structurally distinct from one another (Fig. 3); 
the first side (left side of 34) having a door stop (70, [0031]) facing outward from (Fig. 3) the wall structure (38) and which comprises an abutment (as 70 is an abutment) for engaging by a door ([0031]); 
the second side (right side of 34) being configured for engaging (Fig. 3) the wall structure (38); and 
a third side (face of 34 shown in Fig. 3) extending across the first (left side of 34) and second sides (right side of 34), 
a decorative portion (37, 86) extends below an underside (underside of 38) of the wall structure (38) and away from the second side (right side of 34) of the door frame component (Fig. 3), and the decorative portion (37, 86) is shorter in length away from the second side (right side of 34) of the door frame component (Fig. 3) than a thickness of the wall structure (38, as 37 has a width smaller than the width of 38), whereby the decorative portion (37, 86) exposes and does not cover (Fig. 3) a portion (the portion of 38 to the right of 37) of the underside (underside of 38) of the wall structure (38) that is beyond (Fig. 3) the second side (right side of 34), such that the decorative portion (37, 86) below the underside of the wall structure (38) and the second side (right side of 34) 
the decorative portion (37, 86) includes an external surface (bottom surface of 37 and 86) located below (Fig. 3) and facing away (Fig .3) from the underside (underside of 38) of the wall structure (38) and being for a decorative purpose ([0022]) and the decorative portion (37, 86) includes an internal surface (internal surface of 37 and 86) which is structurally configured for engaging (Fig. 3) said the underside (underside of 38) of the wall structure (38), 
the second side (right side of 34) of the elongate body (34) and the internal surface (internal surface of 37 and 86) of the decorative portion (37, 86) are adjoined to form an engagement surface (top surface of 37, right surface  of 34) configured to match the respective adjoining sides (left and bottom sides of 38) of the wall structure (38) and rest directly on (Fig. 3) the adjoining surface (left and bottom surfaces of 38) of the wall structure (38), 
the engagement surface (top surface of 37, right surface  of 34) includes a bent (intersection of 34 and 37) for accommodating a corner (of 38) of the wall structure (38), and 
the external surface (bottom surface of 37 and 86) and the internal surface (internal surface of 37 and 86) form L-shaped structure,
but fails to disclose the internal surface includes a recess to offer flexibility to the decorative portion; the external surface and the internal surface are inseparable parts of the decorative portion; and the decorative portion and the elongate body are solid 
However, Boldt discloses the internal surface (Fig. 16, 228) including a recess (256, 254) to offer flexibility to the decorative portion  (256, 254, would offer flexibility to the decorative portion of Rochman).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the door frame component of Rochman with the internal surface including a recess to offer flexibility to the decorative portion as disclosed by Boldt in order to function as a receiving zone for receiving a fastener ([0124]).  
In addition, Boldt discloses the external surface (right side of 229 and bottom side of 237) and the internal surface (of 237) are inseparable parts (Fig. 16) of the decorative portion (236); and the decorative portion (236) and the elongate body (200) are solid blocks (Rochman: 34 and 37 are solid blocks) of inserparable parts (see Fig. 16) which tougher forms an integral L- shaped (Fig. 16) one-piece structure (Fig. 2A 16).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the door frame component of Rochman with the external surface and the internal surface are inseparable parts of the decorative portion; and the decorative portion and the elongate body are solid blocks of inseparable parts which together form an integral L-shaped one-piece structure as disclosed by Boldt in order to simplify manufacture and installation, as a one piece component manufactured is simpler and cheaper to install, and as it has been held that In re Larson, 340 F.2d 965, 968.  
Re claim 5, Rochman as modified discloses the door frame component as claimed in claim 4, wherein the bent (at the intersection of the right wall of 34, and the top wall of 37) is a right angle bent (Fig. 3).
Re claim 6, Rochman as modified discloses the door frame component as claimed in claim 1, wherein the door stop (70) forms a step (at 70, from 39) on the first side (left side of 34) with the abutment (70) at one end (at 70).
Re claim 7, Rochman as modified discloses the door frame component as claimed in claim 6, wherein the abutment (70) comprises an abutment surface (surface of 70) that is arranged transversely (Fig. 3) to the first side (left side of 34) for engagement with a door ([0031]).  
Re claim 8, Rochman as modified discloses the door frame component as claimed in claim 7, wherein the door stop (70) includes a slot (74) that extends inwardly (Fig. 3) from the abutment surface (surface of 70) for accommodating a weather seal ([0020]).
Re claim 9, Rochman as modified discloses the door frame component as claimed in claim 8, wherein the slot (74) spans along the entire length (Fig. 3, as the slot extends all of 37) of the door stop (70) in a direction substantially parallel (Fig. 3) to the first side (left side of 34) of the elongate body (34).
Re claim 10, Rochman as modified discloses the door frame component as claimed in claim 1, wherein the second side (right side of 34) of the elongate body (34) 
Re claim 11, Rochman as modified discloses the door frame component as claimed in claim 2, wherein the second side (right side of 34) of the elongate body (34) includes a groove (unlabeled in Fig. 3) that spans transversely along the entire length of the elongate body (34) for retaining water-proof material (the groove is capable of retaining waterproof material).
Re claim 12, Rochman as modified discloses the door frame component as claimed in claim 1, but fails to disclose wherein the elongate body includes a hollow body which extends transversely through a length of the elongate body.
However, Boldt discloses wherein the elongate body (229) includes a hollow body (within 229) which extends transversely through a length of the elongate body (229).
It would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify door frame component of Rochman wherein the elongate body includes a hollow body which extends transversely through a length of the elongate body as disclosed by Boldt in order to reduce the weight of the door frame component, or to accommodate a reinforcing insert ([0006]).
Re claim 15, Rochman as modified discloses a door frame comprising: first (28 and 31 on the right) and second door frame components (28 and 31 on the right) as claimed in claim 1 (see above, see also [0018] saying all sides have the same 
a third door frame component (40, 43) having two engagement ends (left and right ends of 40 and 43) of the third door frame comment (40, 43)  and the two engagement ends (left and right ends of 40 and 43) of the third door frame component (40, 43) are configured for engagement (Fig. 2) with the first and second door frame components respectively (28/31, 34/37).  
Re claim 16, Rochman as modified discloses the door frame as claimed in claim 15, wherein the ends (of 38 and 31) of the first and second door frame components (28/31), which are configured for engagement (with 40/43), each comprises a chamfer (shown, but unlabeled in Fig. 2, as angled cuts to make a rectangular frame) to match with the respective engagement ends (left and right ends of 40/43) of the third door frame component (40/43).
Re claim 17, Rochman as modified discloses the door frame as claimed in claim 15, wherein the first door frame component (28/31 on the left) is a mirror image (Fig. 2, as 34/37 is identical to 28/31, but revered on an opposite side) of the second door frame component (28/31).
Re claim 18, Rochman as modified discloses the door frame as claimed in claim 1, but fails to disclose wherein all of the elements of the elongate body recited in claim 1 define a single elongate body, without separation between the elements of the elongate body recited in claim 1.
However, Boldt discloses wherein all of the elements of the elongate body recited in claim 1 (see claim 1, where Rochman is two pieces, modified to be a single piece as 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the door frame component of Rochman wherein all of the elements of the elongate body recited in claim 1 define a single elongate body, without separation between the elements of the elongate body recited in claim as disclosed by Boldt in order to simplify manufacture and installation, as a one piece component manufactured is simpler and cheaper to install, and as it has been held that making integral by using a once piece construction is within the level of ordinary skill in the art absent persuasive evidence that a particular configuration of the claimed shape is significant.  In re Larson, 340 F.2d 965, 968.  
The modification proposed is that of taking the two-piece construction of Rochman and modifying it to be a single integral piece as shown by Fig. 16 of Boldt.  Nothing else of Boldt is relied upon.  

Response to Arguments 
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is not persuasive and rejection is maintained.  Applicant argues that claim 18 is consistent with claim 1because the elongate body has opposite sides that are spaced apart, and that claim 18 required a single elongate body without separation between the elements.  The examiner respectfully disagrees.  It appears that Applicant intends that the elements of the elongate body be limited to the elongate body 
Claim Rejections 35 USC 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
Applicant first argues that Rochman does not disclose merely a door frame component for fitting on a wall, and includes several independent unconnected elements.  Applicant has chosen to use the inclusive transitional term, “comprising.”  The prior art is not limited to only the structure defined in Applicant’s claims.  The fact that Rochman uses additional structure is not exclusive.  
Applicant next argues that Rochman does not disclose an integral L-shaped one piece decorative portion with an elongate body.  However, Rochman is not relied upon disclosing these features.  
Applicant next argues that the jamb and brickmolds of Rochman are separate parts, which are likely to be separated, destroying the structure.  There is no indication in Rochman that, because the jamb and brickmold are separate parts, separation is likely.  This is speculative, and no evidence is provided to make such a conclusion.  In addition, Rochman has been modified to be a single integral piece, thus eliminating any “separation” concerns.  

Applicant argues that, in the invention claimed, there is no inner and outer flange as there is in Rochman.  Applicant has chosen to use the inclusive transitional term, “comprising.”  The prior art is not limited to only the structure defined in Applicant’s claims.  The fact that Rochman uses additional structure (such as an inner and outer flange) is not exclusive.  
Applicant next argues the amendment to claim 1.  This language is addressed in the above, where the multi-piece body of Rochman is modified to a single integral piece as shown by Boldt.  
Regarding Boldt, Applicant argues that there exists a huge cavity, and thus, it is not a solid block.  However, the cavity (or solid block language) is not relied upon by Boldt.  Clearly, 34 and 37 of Rochman show solid blocks.  When modified by Boldt to be a single integral piece, Rochman in view of Boldt discloses a solid block (Rochman) integrally formed (Boldt) L-shaped member.  The fact that Boldt allegedly teaches away from using solid blocks is irrelevant.  Boldt is not modified to teach solid blocks.  Rochman, the primary reference, teaches solid blocks. 
Applicant again argues that Rochman discloses a multi-piece system, whereas Applicant’s is one piece.  This argument has been addressed numerous times in the previous response and the above.  
Applicant next argues that Boldt is cited for visible features and bears no structural or visible relationship to Rochman or Applicant’s frame.  It is unclear as to 
Thus, the prior art meets the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635